Citation Nr: 1041575	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  95-42 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to a disability rating in excess of 30 percent 
for residuals of a fracture of L2-L3.

3.  Entitlement to an initial disability rating in excess of 30 
percent for an acquired psychiatric disorder, to include a pain 
disorder associated with psychological features and a general 
medical condition/dysthymic mood disorder.


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel





INTRODUCTION

The Veteran served on active duty from January 1978 to November 
1980.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 1995 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho, which, inter 
alia, denied service connection for a psychiatric disability and 
a disability rating in excess of 20 percent for residuals of a 
fracture of L2 and L3.  
 
The Veteran testified at a July 1996 RO hearing; a copy of the 
transcript is associated with the record.

In April 1998, the Board, in pertinent part, remanded the case to 
the RO for further evidentiary development.

In October 2001, the Veteran's representative requested 
reconsideration and vacatur of the March 1999, June 2001, and 
July 2001 Board decisions and requested the case be remanded for 
completion of development ordered in the April 1998 Board remand.

In November 2001, the Board notified the Veteran that his motion 
for reconsideration was moot based upon a determination to vacate 
the April 1998 and July 2001 Board decisions as to the issue of 
entitlement to an increased evaluation for residuals of a 
fracture of L2-L3 and to vacate the March 1999 Board decision as 
to the issue of entitlement to service connection for a 
psychiatric disorder.

In December 2001, the Board remanded the case to the RO for 
additional development.  In separate, contemporaneously-issued 
decisions, the Board noted that the April 1998 determination as 
to the issue of entitlement to an increased rating for residuals 
of a fracture of L2-L3, the March 1999 determination as to the 
issue of entitlement to service connection for a psychiatric 
disorder, and the July 2001 determination as to the issue of 
entitlement to an increased rating for residuals of a fracture of 
L2-L3 were vacated.

In an August 2004 statement, the Veteran withdrew his request for 
a Travel Board hearing.  38 C.F.R. § 20.704 (2009). 

This case was remanded in September 2004 for additional 
development.

In an October 2008 rating decision, the Veteran's disability 
rating for his lumbar spine condition was increased to 30 
percent, as of the date of claim.  As this disability rating does 
not represent the highest possible benefit, this issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a May 2010 rating decision, the RO denied service connection 
for PTSD and granted service connection for a pain disorder 
associated with psychological features and a general medical 
condition/dysthymic mood disorder.  As this is a full grant of 
the issue on appeal, the service connection claim is no longer 
before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  The Veteran filed a notice of disagreement (NOD) 
with the 30 percent disability rating assigned in the May 2010 
rating decision.

The issue of entitlement to an initial disability rating in 
excess of 30 percent for an acquired psychiatric disorder, to 
include a pain disorder associated with psychological features 
and a general medical condition/dysthymic mood disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There is credible evidence corroborating the Veteran's in-
service sexual assault and harassment, supporting a current 
diagnosis of PTSD.

2.  Residuals of a fracture of L2-L3 are not manifested by severe 
limitation of motion of the lumbar spine, forward flexion of the 
lumbar spine limited to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.

3.  Radiculopathy of the right lower extremity is equivalent to 
no more than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, PTSD 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  The criteria for a disability rating in excess of 30 percent 
have not been met for residuals of a fracture of L2-L3.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5292 (2003); 38 C.F.R. 
§§ 3.159, 4.1-4.10, 4.71a, Diagnostic Code 5235 (2009).

3.  Resolving all reasonable doubt in favor of the Veteran, the 
criteria for a disability rating of 10 percent, but no more, for 
radiculopathy of right lower extremity have been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.124a, 
Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 
the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the basis 
of this appeal was already decided and appealed prior to the 
enactment of the current section 5103(a) requirements in 2000.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content complying notice 
and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  

With regard to the Veteran's claim for entitlement to service 
connection for PTSD, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not be 
further discussed.  

In this case, the duty to notify was satisfied by way of a 
letters sent to the appellant in January 2002, January 2004 and 
May 2005 that fully addressed all notice elements.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's respective 
duties for obtaining evidence.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of an October 2008 
rating decision after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Service treatment records, VA medical records 
and examination reports, non-VA medical records, Social Security 
Administration records and lay statements have been associated 
with the record.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is 
satisfied as to compliance with the instructions from its 
September 2004 remand.  Specifically, the RO was instructed to 
provide the Veteran with notice as to what information and 
evidence he needed to provide for his claims and what information 
and evidence the VA would obtain, to ask the Veteran to identify 
all providers who had treated him for his low back disability and 
to provide the Veteran with an examination to determine the 
nature and severity of his service-connected lumbar spine 
disability.  The Board finds that the RO has complied with these 
instructions by providing the Veteran with the required notice 
and by providing him with a VA examination which substantially 
complied with the Board's September 2004 remand instructions. 
 Stegall.

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection - PTSD

Under the applicable criteria, service connection may be granted 
for a disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; and of 
a nexus between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Service connection may be established under the provisions of 38 
C.F.R. 
§ 3.303(b) when the evidence, regardless of its date, shows that 
an appellant had a chronic condition in service or during the 
applicable presumptive period.  Service connection also may be 
granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service connection 
for PTSD requires a current medical diagnosis of PTSD, credible 
supporting evidence that the claimed in- service stressor 
actually occurred, and medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  Specifically, to establish entitlement to service 
connection for PTSD, the veteran must submit '...medical evidence 
diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.'  38 C.F.R. § 3.304(f).

With respect to providing credible supporting evidence that the 
claimed in-service stressor occurred, because sexual assault is 
an extremely personal and sensitive issue, many incidents are not 
officially reported, which creates a proof problem with respect 
to the occurrence of the claimed stressor.  In such situations, 
it is not unusual for there to be an absence of service records 
documenting the events the Veteran has alleged.  The victims of 
such trauma may not necessarily report the full circumstances of 
the trauma for many years after the trauma.  Thus, when a PTSD 
claim is based on in-service personal (or sexual) assault, 
evidence from sources other than the veteran's service records 
may corroborate the veteran's account of the stressor incident.  
38 C.F.R. § 3.304(f)(3); see also Patton v. West, 12 Vet. App. 
272, 277 (1999).

Examples of such evidence include, but are not limited to: 
records from law enforcement authorities; rape crisis centers; 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  38 C.F.R. § 3.304(f).

The Court has set a relatively low bar for interpreting a claim 
for PTSD as one involving a personal assault stressor for which 
the provisions of 38 C.F.R. 
§ 3.304(f)(3) are applicable.  See, e.g., Bradford v. Nicholson, 
20 Vet. App. 200 (2006) (Veteran alleged that his sergeant kicked 
him down a set of stairs).  Moreover, VA itself has defined 
personal assault very broadly to include an event of human design 
that threatens or inflicts harm.  Examples of personal assault 
include rape, physical assault, domestic battery, robbery, 
mugging, stalking, and harassment.  See VA Adjudication Procedure 
Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 
30(a) (Aug. 1, 2006); VA Adjudication Procedure Manual M21-1MR, 
Part IV, Subpart ii., Ch. 1, Section D, part 17(a), (c) (Dec. 13, 
2005).

The Board notes that VA has recently amended the regulations 
regarding service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  However, as these regulations 
apply only to situation where a stressor claimed by a veteran is 
related to the veteran's fear of hostile military or terrorist 
activity, they are not relevant in this case.  75 Fed. Reg. 
41,092 (July 15, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3) (2009)).

The Veteran contends that he has PTSD as a result of in-service 
sexual assault/harassment by a fellow service member.  The 
Veteran has asserted that this fellow service member made sexual 
advances toward him and that, after a night of heavy drinking 
near the end of March 1979, the Veteran woke up to find this man 
naked and on top of him.  He has consistently reported these 
contentions throughout the appeals period, including under oath 
at his July 1996 RO hearing.  He has also indicated that his 
attitude and performance suffered as a result of the situation, 
and that his substance abuse increased.

The Veteran's service personnel records support his assertions 
that his performance suffered.  An undated report from Captain 
James Oliver shows that the Veteran had reported that he was 
abusing alcohol and drugs, and that he had gone from "trying to 
cope" to "not even trying."  Captain Oliver noted that the 
Veteran seemed to be withdrawing more from his friends and social 
activities.  Another undated statement, from Lieutenant Phillip 
Pace, shows that when the Veteran arrived to work in the motor 
pool, he cared about his duties and his performance was above 
average to average.  He accepted his responsibilities as well as 
or better than most soldiers.  However, Litigant Pace indicated 
that, since about March, the Veteran's attitude and performance 
dropped steadily.  He became less tolerant of others and lapsed 
into depression.  A letter dated November 4, 1980 reflects that 
the Veteran was seen for substance abuse in May 1979 and that 
professional counseling had not helped.  Another letter dated 
November 7, 1980, from Lieutenant Pace, confirms his earlier 
opinion that the Veteran's performance and attitude had suffered.  

Service treatment records do not show any treatment for or 
diagnosis of PTSD; however, as noted above, this is not unusual.  
VA treatment records reflect several different psychiatric 
diagnoses.  VA medical records showing treatment from August 2002 
through January 2003 reflect a diagnosis and treatment for PTSD.  
The August 2002 VA medical record reflects the examiner 
assessment that his PTSD is related to his in-service physical 
and emotional abuse at the hands of a fellow service member.  

A May 2009 VA examination report shows that the Veteran indicated 
that he was sexually assaulted and harassed by another service 
member beginning in early 1979, while on active duty.  He 
reported that he felt lost, hopeless and harassed and thought 
about suicide for the first time in his life.  He also indicated 
that the fellow service member threatened physical harm if he 
told anyone.  The Veteran indicated that, prior to these 
difficulties, he had functioned fairly well.  The examiner noted 
that, as far as he could tell, this appeared to be largely 
consistent with the records in his claims file, since his 
military records also indicate the onset of a significant 
depressed mood and in function in a time frame that appears to 
correspond with the Veteran's increasing concerns about the 
harassment from his fellow service member.  The Veteran reported 
that his primary stressor was the ongoing sexual harassment, and 
that he experienced a threat to his general integrity as a 
function of this ongoing harassment which included verbal 
threats.  The examiner found that the Veteran endorsed a range of 
symptoms consistent with PTSD, provided the Veteran with a 
variety of psychological testing, and, based on his reports of 
in-service sexual assault and harassment, diagnosed PTSD and 
anxiety disorder not otherwise specified.  

The evidence of record also shows that the Veteran was diagnosed 
with substance abuse.  The examiner noted that the Veteran's 
claims file did not include evidence reflecting the extent of the 
Veteran's substance abuse before service and prior to the sexual 
harassment, and that the Veteran was an "honorable E3 substance 
abuse separation."  The Veteran reported that he significantly 
increased his alcohol consumption after the harassment. 

As noted above, in order to warrant entitlement to service 
connection for PTSD, based on a sexual assault, there must be a 
current diagnosis of PTSD, medical evidence establishing a link 
between his current symptoms and the in-service sexual assault 
and independent evidence sufficient to support his contentions 
regarding the in-service sexual assault.  The Board notes that 
evidence of behavior changes, including deterioration of work 
performance following the event(s), can be used as credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f)(3); Patton, supra.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Resolving all doubt in favor of the Veteran, the Board finds that 
the evidence of record meets all the elements for service 
connection for PTSD, based on his in-service sexual assault and 
harassment.  The record contains competent medical evidence that 
the Veteran has current diagnoses of PTSD.  He was diagnosed with 
PTSD in 2002 by the VA and received treatment.  In addition, the 
May 2009 VA examiner provided a diagnosis and a nexus between his 
PTSD and his in-service sexual assault and harassment.  In terms 
of his in-service stressor, the Board finds that the independent 
evidence he has submitted is sufficient to imply his exposure to 
the sexual assault.  The Veteran has reported consistent details 
of the assault, and his decrease in job performance following the 
incident(s) is documented in his service personnel records.  As 
such, all three elements have been met to warrant service 
connection for PTSD based upon sexual assault.  38 C.F.R. 
§ 3.304(f)(3); Patton, supra.

Increased Rating - Residuals of a Fracture of L2-L3

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
the ability to function under the ordinary conditions of daily 
life, including employment, by comparing the Veteran's 
symptomatology with the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the present 
case regarding the Veteran's increased rating claims, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes 
that the Court, in Hart v. Mansfield, 21 Vet. App. 505 (2007), 
held that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  In reaching this conclusion, the 
Court observed that when a claim for an increased rating is 
granted, the effective date assigned may be up to one year prior 
to the date that the application for increase was received if it 
is factually ascertainable that an increase in disability had 
occurred within that timeframe.  38 U.S.C. § 5110.  Accordingly, 
the relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, excess 
fatigability and incoordination.  38 C.F.R. § 4.45.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Board observes that the criteria relating to spinal disorders 
were amended several times over the appeals period and the most 
favorable one must be applied. See 67 Fed. Reg. 48,785 (July 26, 
2002), 67 Fed. Reg. 54,345-49 (Aug. 22, 2002); 68 Fed. Reg. 
51,454-58 (Aug. 27, 2003; 69 Fed. Reg. 32,449 (June 10, 2004) 
(codified at 38 C.F.R. § 4.71a (2009)); see also VAOPGCPREC 3-
2000.

The Veteran's service-connected residuals of a fracture of L2-L3 
are rated at a 30 percent disability rating under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285-5292 (2003), in effect prior to 
September 26, 2003.  Under Diagnostic Code 5285, pertaining to 
residuals of a fracture of the vertebra, in cases where there is 
definite limitation of motion, the regulation provides for an 
additional 10 percent where there is demonstrable deformity of a 
vertebral body.  Under Diagnostic Code 5292, pertaining to 
limitation of motion of the lumbar spine, mild limitation of 
motion warrants a 10 percent disability rating, moderate 
limitation of motion warrants a 20 percent disability rating and 
severe limitation of motion warrants a 40 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5292 (2003).  
In the October 2008 rating decision, the RO awarded the Veteran 
an additional 10 percent based upon a light compression fracture.  

The Veteran contends that his service-connected residuals of a 
fracture of L2-L3 warrant a higher disability rating.

A November 1994 disability examination performed for the Social 
Security Administration shows that there was a mild increase in 
the lumbar lordotic curve, and that there was mild tenderness in 
the paraspinous muscles.  Range of motion was forward flexion to 
45 degrees, extension to 10 degrees and right and left lateral 
flexion to 10 degrees.

A July 1996 VA medical record shows that the Veteran had pain in 
his lower back and his right lower extremity.  Forward flexion of 
his lumbar spine was limited, but the examiner did not provide 
measurements of his range of motion.

A March 1997 VA spine examination report reflects the Veteran's 
reported that he had muscle spasms in his back and sharp pain 
running down into his buttocks.   The examiner noted that, based 
upon magnetic resonance imaging (MRI) studies, there was no 
herniation seen at any level of the Veteran's lumbar spine, 
except for a bulge of the disc at L1-2 which was believed to have 
the most effect on the thecal sac at any level.  Upon 
examination, the Veteran had forward flexion of his lumbar spine 
to 120 degrees, extension to 10 degrees, left lateral flexion to 
15 degrees, right lateral flexion to 20 degrees, and right and 
left rotation to 15 degrees.  There was pain with lateral flexion 
to the right and left which radiated into his left buttocks.  The 
sensation examination was normal, strength was 5/5 in all 
extremities, and deep tendon reflexes were 2+ throughout.

A September 1998 VA examination report shows that the Veteran's 
forward flexion of his lumbar spine was to 45 degrees, his 
extension was to 5 degrees, and that he complained of low back 
pain.

A June 1999 VA spine examination report shows that the Veteran 
had low back pain which radiated down his right leg into his heel 
on a constant basis.  Upon examination, the Veteran had 
tenderness over the paraspinal muscles from L4 to S1, greater on 
the right side.  Forward flexion was to 45 degrees, extension was 
to 15 degrees, right and left lateral bending was to 15 degrees 
and right and left rotation was to 25 degrees. He had decreased 
pinprick in a stocking-like distribution in the right leg.  
Musculature of the spine was normal.

A May 2002 VA spine examination report shows that the Veteran 
complained of pain in his lower back which radiated into his 
right buttocks.  Forward flexion was to 60 degrees, at which 
point the Veteran complained of pain and stopped the motion.  
Right and left lateral bending was to 25 degrees, and extension 
was to 20 degrees.  The Veteran indicated that he felt pain with 
motion on all movements.  His deep tendon reflexes were 1+, and 
the right leg showed a stocking-like dullness from the foot to 
the mid-calf.  The diagnosis was degenerative joint and disk 
disease at the facet joints and come throughout the lumbar area.  
There were some bulging discs seen at multiple areas but no 
spinal stenosis or neural foraminal stenosis that would need 
surgical intervention.  

A March 2008 spine examination report shows that the Veteran 
reported that he had constant, severe, daily pain in his low back 
and that it radiated down his right leg.  He indicated that he 
had weekly flare-ups of his back condition, which were severe and 
would last three to seven days.  Upon examination, the Veteran 
had spasm, pain with motion and tenderness, but no localized 
tenderness or guarding severe enough to be responsible for an 
abnormal gait or spinal contour.  There was no gibbus, kyphosis, 
list, lumbar lordosis, scoliosis or reverse lordosis; however, 
the examiner noted lumbar flattening.  There was no ankylosis of 
the lumbar spine.  Forward flexion was to 10 degrees, extension 
was to 10 degrees, right and left lateral flexion was to 7 
degrees, and right and left rotation was to 25 degrees.  Pain 
began at the end of the range of each motion.  There was pain 
with additional limitation of motion after repetitive use.

A June 2008 VA spine examination shows that there was no spasming 
of the paraspinous muscles on palpation.  The sciatic notch did 
not produce pain with the testing for sciatica.  Forward flexion 
was to 40 degrees, extension was to 20 degrees, right and left 
lateral flexion and right and left rotation were all to 20 
degrees.  The examiner noted sighing and verbalization of pain on 
each of the movements.  When doing the Waddell's test, straight 
leg raising was to 90 degrees without indication of pain or 
movement backward, and axial load light to the top of the head 
produced an unwarranted indication of pain in the lumbar spine.  
The examiner noted that the Veteran's effort appeared poor and 
coached, stating, "that is all I can do, I have pain there" on 
range of motion testing.  The examiner further noted that the 
Veteran's MRI revealed facet inflammation and mild degenerative 
disease which would not cause the lack of range of motion noted 
on examination.

Based upon the evidence in the record, the Board finds that a 
higher disability rating is not warranted for the Veteran's 
residuals of a fracture to L2-L3, under Diagnostic Codes 5292 or 
5285.  In order to warrant a higher disability rating under 
Diagnostic Code 5292, evidence of a severe limitation of motion 
of the lumbar spine would need to be in the record.  However, 
there is no competent medical evidence that reflects such a 
limitation of motion of the Veteran's lumbar spine.  While the 
Veteran's range of motion has been limited, it does not rise to 
the level to be considered severe.  The Board notes that the June 
2008 examiner found that the Veteran's effort during range of 
motion testing was poor, and that his MRI study results would not 
account for such a limitation of motion.  As such, the Veteran's 
service-connected lumbar spine disability does not meet the 
criteria for a severe limitation of motion, under Diagnostic Code 
5292.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

The Board has considered rating the Veteran's service-connected 
residuals of a fracture of L2-L3 under other Diagnostic Codes in 
effect prior to September 26, 2003, in order to provide him with 
the most beneficial rating; however, there is no evidence that 
the Veteran had ankylosis of the spine or lumbosacral strain.  
38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5295 (2003).

In terms of the current rating criteria for disabilities of the 
spine, Diagnostic Codes 5235 to 5243 are to be rated in 
accordance with the General Rating Formula for Diseases and 
Injuries of the Spine (General Formula), unless Diagnostic Code 
5243, pertaining to intervertebral disc syndrome (IVDS), is 
evaluated under the Formula for Rating IVDS Based on 
Incapacitating Episodes.  Under the General Formula, for spine 
disabilities with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, provides a 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees, combined range of motion of the thoracolumbar spine 
not greater than 120 degrees or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent disability rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis of 
the entire thoracolumbar spine.  Unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 (2009).

The Board finds that the Veteran's back disability does not 
warrant a higher disability rating under the current criteria for 
rating disabilities of the spine.  There is no evidence to show 
that the Veteran has ankylosis of the lumbar spine.  In fact, the 
March 2008 examiner noted that there was no anklyosis in the 
Veteran's spine.  The record reflects that the Veteran's forward 
flexion was limited to 10 degrees at his March 2008 examination; 
however, the Veteran was re-examined in June 2008, based on the 
inconsistencies in the March 2008 range of motion measurements.  
At the June 2008 examination, the Veteran had forward flexion to 
40 degrees.  As noted above, the examiner found that the Veteran 
was exhibiting poor effort and had seemed coached.  The Board 
notes that the March 2008 examination results are the only 
indication that the Veteran's forward flexion was limited to 10 
degrees, and that this measurement is not reliable for rating 
purposes.  The remainder of the evidence reflects that his 
forward flexion was greater than 30 degrees.  As such, the 
Veteran's service-connected lumbar spine disability does not 
warrant a higher disability rating under the General Formula.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The Board has considered rating the Veteran's service-connected 
back disability under the criteria for IVDS.  Prior to September 
23, 2002, severe intervertebral disc syndrome with recurring 
attacks with intermittent relief was rated at a 40 percent 
disability rating.  There is no evidence in the claims file that 
the Veteran's service-connected residuals of a fracture of L2-L3 
approximate severe IVDS.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  

From September 23, 2002 to September 25, 2003, IVDS was rated 
based upon the frequency of incapacitating episodes, defined in 
the regulation as an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Under the current criteria, IVDS Diagnostic Code 5293 became 
Diagnostic Code 5243, and is rated either under the General 
Formula or, again, on the basis of incapacitating episodes under 
Formula for Incapacitating Episodes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).  As noted above, the Veteran's 
service-connected lumbar spine disability would not warrant a 
higher rating under the General Formula.  In addition, there is 
no evidence that the Veteran has had incapacitating episodes, as 
contemplated by the rating criteria.  The Board notes that the 
Veteran indicated that he had weekly flare-ups of his back 
condition which lasted three to seven days; however, as these do 
not meet the definition of an incapacitating episode in the 
rating criteria, a disability rating based upon the frequency of 
such episodes would not be appropriate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Diagnostic Code 5243 (2009).

For all the foregoing reasons, there is no basis for staged 
rating, pursuant to Hart, supra, and the claim for a rating in 
excess of 30 percent must be denied.  In reaching this 
determination, the Board has considered the benefit-of-the- doubt 
doctrine; however, as the preponderance of the evidence, which 
has been discussed at length, is against the Veteran's claim, 
that doctrine is not for application in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

Associated Neurological Manifestations

In addition to the rating the orthopedic manifestations of his 
lumbar spine disability, the regulations which became effective 
on September 23, 2002 also mandate that a separate rating should 
be considered for any associated objective neurologic 
abnormalities of the disability (in addition to orthopedic 
manifestations), including, but not limited to, bowel or bladder 
impairment, under an appropriate diagnostic code.  See 38 C.F.R. 
§ 4.71a, Note (1).

The Veteran has consistently complained of pain radiating down 
his right lower extremity.  At his June 1999 VA examination, the 
Veteran had decreased pinprick sensation in a stocking-like 
distribution in his right leg.  The May 2002 examination report 
reflected the same symptoms.  The June 2008 VA examiner found 
that the sciatic notch did not produce pain with testing for 
sciatica; however, resolving doubt in favor of the Veteran, the 
Board finds that a separate rating for the neurological 
manifestations in his right leg is appropriate based on his 
consistent complaints of pain down his right leg and numbness in 
his right leg upon examination.  Diagnostic Code 8520 pertains to 
paralysis of the sciatic nerve, affecting the calf and foot, and 
provides a 10 percent disability rating for mild paralysis.  
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2009).  The Board finds 
that the symptoms of the Veteran's right leg neurological 
manifestations resemble no more than a mild incomplete paralysis 
and warrant no more than a 10 percent evaluation.  In view of 
this, the Board finds that a separate 10 percent disability 
rating for his right lower extremity is warranted.


ORDER

Service connection for PTSD is granted.

A disability rating in excess of 30 percent for residuals of a 
fracture of L2-L3 is denied.

A separate evaluation of 10 percent, but no more, for 
radiculopathy of the right lower extremity, is granted, subject 
to the laws and regulations governing the payment of VA monetary 
benefits.


REMAND

The Board notes that the Veteran filed an NOD with the initial 
disability rating assigned for his pain disorder associated with 
psychological features and a general medical condition/dysthymic 
mood disorder in the May 2010 rating decision.  The Board finds 
that the NOD filed by the Veteran was timely filed with the 
agency of original jurisdiction.  See 38 C.F.R. §§ 20.201, 
20.300, 20.301(a), 20.302(a) (2009).  However, as it does not 
appear that the AOJ ever issued a statement of the case with 
regard to this issue, the Board is required to remand the issue 
to the AOJ for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  After the AOJ issues 
a statement of the case, then if, and only if, the Veteran timely 
files a VA Form 9, Substantive Appeal, or other correspondence 
containing the necessary information, the issue may be returned 
to the Board for adjudication.

Accordingly, the case is REMANDED for the following action:

The AOJ must issue a statement of the case 
addressing the Veteran's appeal of the 
disability rating in excess of 30 percent 
assigned for his pain disorder associated 
with psychological features and a general 
medical condition/dysthymic mood disorder.  
The AOJ should inform the Veteran that in 
order to complete the appellate process for 
this matter, he should submit a timely 
substantive appeal to the AOJ.  If the 
Veteran completes his appeal by filing a 
timely substantive appeal, the matter 
should it be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


